Citation Nr: 1340421	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  05-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-law. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 3, 1970 to December 31, 1970 and again from October 1973 until November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2007, the Veteran testified before a Veterans Law Judge (VLJ) at the RO in St. Paul, Minnesota.  A transcript of the hearing is associated with the claims file.  

Earlier during the appeal, the Veteran was represented by John E. Howell, Attorney-at-law.  In an October 2012 VA Form 21-22, the Veteran appointed the Kenneth M. Carpenter as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

Procedurally, the Board notes that the Veteran stated in his February 2005 notice of disagreement that "I disagree [with] the rating decision of Feb 2, 2005 which denied IU benefits."  The RO issued a Statement of the Case in April 2005 that addressed not only the claim of entitlement to TDIU, but also four other increased rating claims (three of which were addressed in the February 2005 rating decision).  In April 2005, the Veteran filed a timely substantive appeal (VA Form 9), and noted his desire to appeal only the issue of "IU benefits" in his substantive appeal.  The Veteran's former representative thereafter filed a VA Form 9 in May 2006 and indicated that the Veteran wished to appeal all of the issues listed on the Statement of the Case.  In a March 2007 remand, the Board found that the appeals regarding the issues listed on the April 2005 Supplemental Statement of the Case (exclusive of entitlement to TDIU) had not been perfected and were not before the Board.  38 C.F.R. §§ 20.200 and 20.202 (2012).  The Board's remand order made it clear that the sole issue before the Board was TDIU.  

The Board also notes that the Veteran's former representative filed a VA Form 9 in June 2007 and indicated that the Veteran wanted to appeal all of the issues listed on the June 2007 Supplemental Statement of the Case.  However, at his September 2007 pre-hearing conference and hearing, the Veteran indicated that the only issue on appeal was his claim for entitlement to a TDIU due to service-connected disabilities.  Therefore this is the only issue currently before the Board.  To the extent that the Veteran or his attorney may wish to pursue the issues of increased ratings for the service-connected disabilities, these matters are referred to the RO for appropriate action.

As discussed above, the Veteran was afforded a hearing before a VLJ at the St. Paul RO in September 2007.  In a May 2013 letter, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board and offered the Veteran the opportunity to testify at another hearing.  In a written response, dated stamped as having been received at the Board in June 2013, the Veteran indicated that he did not wish to appear at another hearing, and requested that his case be considered based on the evidence of record.  

In December 2007, the Board denied the Veteran's claim seeking a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the parties' Joint Motion for Remand (Joint Motion).  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the present appeal, the Veteran is service-connected for a left forearm excision scar, currently evaluated as 30 percent disabling; left ulnar sensory neuropathy with tendonitis, currently evaluated as 30 percent disabling; a right forearm excision scar, currently evaluated as 10 percent disabling; a left thigh graft scar, currently evaluated as 10 percent disabling, and a right upper arm donor site of skin graft, currently evaluated as 10 percent disabling.  

Under 38 C.F.R. § 4.16(a)(1), disabilities of one or both upper extremities are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  Similarly, under 38 C.F.R. § 4.16(a)(2), disabilities resulting from a common etiology are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  

Given that the Veteran is currently service connected for skin disorders in both upper extremities, as well as left ulnar sensory neuropathy with tendonitis in the left arm - disorders that affect both upper extremities and which arose from a common etiology - said disorders are thus considered one disability for rating purposes.  38 C.F.R. § 4.16(a)(1) & (2).  Therefore, combining all four of these disabilities (left forearm excision scar, left ulnar sensory neuropathy with tendonitis, right forearm excision scar, and right upper arm donor site of skin graft) results in a 60 percent disabling evaluation.  The Veteran's combined schedular rating is 70 percent.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

A review of the record reflects that the Veteran was diagnosed with infected tattoos, secondary to an allergic reaction to Cobalt dye in April 1981.  He subsequently underwent an excision of the tattoos on the right and left forearms, with split thickness skin graft to the left forearm.  Medical records since this operation reflect that the Veteran has received ongoing treatment and care for recurring breakdown of the skin surrounding the site of the operations.  In August 2004, the Veteran filed a claim for increased compensation based on individual unemployability, and attributed his inability to work to his arm and hand problems.  

In an August 2004 letter from the state of Minnesota, a claims representative stated that the Veteran had not worked substantially since 1989 mainly as a result of his service-connected arm and hand disabilities.  The representative also noted that Veteran's only work for some years had been occasionally mowing the lawn and helping his brother with the family business.  

The Veteran was afforded a VA examination in connection to his TDIU claim in January 2005, at which time he described worsening pain in his arms.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at an 8, but added that it was currently at a 10.  He further noted that he experiences ongoing problems due to skin sores on his arms.  According to the Veteran, he is independent in his activities of daily living, and can drive, clean his home, cook and do the grocery shopping.  In addition, the Veteran reported to volunteer for the Salvation Army and do intermittent lawn work in the summertime, while using a riding lawn mower.  The Veteran reported that he had been working with kettles over the holidays and found it painful to carry the kettles from one location to another.  On physical examination, the VA examiner observed multiple scars on the Veteran's arms, a small scabbed area over the lateral side of the right elbow and no current open areas.  It was also noted that the Veteran experienced decreased sensation to light touch primarily in his left hand.  Based on her evaluation of the Veteran, the VA examiner diagnosed him with tattoo of the right arm with subsequent scar excision with tendonitis and ulcerations, and tattoos of the left arm with subsequent excision with multiple operations.  

The Veteran was afforded another VA examination in June 2007, at which time he provided his employment history, and stated that he worked for a few years as a heavy equipment operator doing road construction after service.  According to the Veteran, he was last gainfully employed on a full-time basis in 1975, and stopped working as a result of an occupational injury after one of his co-workers dropped something on his back.  The examiner reviewed the Veteran's medical history in detail, and took note of the Veteran's assertion that he had experienced recurrent breakdown of the skin around and in both the grafted site on his left forearm and the donor site on his right upper arm in the decades following his skin excision procedures.  According to the Veteran, any minor trauma to his arm can cause the skin to break down, and while the skin ulcerations are shallow, they are also painful and can take several months to heal completely.  In addition to his sensitive skin, the Veteran also reported to experience difficulty lifting due to increased pain in his forearms with lifting.  

The Veteran attributed his inability to obtain employment to the open sores on his arms and stated that whenever he has an interview, he is informed by the prospective employer that the company cannot hire him "when he has open sores on his arm."  Although he performs odd jobs here and there, to include mowing the lawn and volunteering for the Salvation Army, the Veteran claimed he had not had full-time employment since 1975.  The Veteran further described himself as someone who is independent in all activities of daily living, and listed the various activities he performs on his own.  After interviewing the Veteran and conducting a physical evaluation of his upper extremities, the VA examiner assessed the Veteran with a long history of skin sensitivity and recurrent ulcerations on the left forearm, secondary to a tattoo removal and skin grafting after excision of possibly malignant lesion.  According to the examiner, the Veteran's arm complaints alone are not sufficient to preclude him from any gainful employment.  In reaching this conclusion, the examiner described the Veteran's appearance when he was called from the waiting room, and noted that he appeared completely relaxed and comfortable, with no indications of fidgeting or distress - signs one might expect in someone describing a constant pain level of 8.  Based on his discussion with, and evaluation of, the Veteran, as well as his own observation of the Veteran's appearance and demeanor, the examiner determined that the Veteran had several medical conditions which impaired his ability to work, and his service-connected upper extremity condition would not, in and of itself, prevent the Veteran from working.  

If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 2005 examiner failed to provide an opinion regarding the effect of the Veteran's service-connected disabilities on his employability, and the June 2007 VA examiner failed to take into consideration all of the Veteran's service-connected disabilities when providing an opinion regarding the effect of the Veteran's service-connected disabilities on his employability.  Namely, the June 2007 VA examiner did not take the Veteran's service-connected left thigh graft site scar into consideration when rendering his opinion.  In addition, further review of the claims file reveals that the Veteran has not been afforded another VA examination in connection to his claim for a TDIU since the June 2006 evaluation, nearly six years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been nearly six years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, under the circumstances presented in this case, the Board finds that the medical examiners' opinions were not complete, and a more recent VA examination and opinion is required for the purpose of determining the effect of the Veteran's service-connected disabilities on his employability.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination to determine the combined or total effect of his service-connected disabilities [left forearm excision scar; left ulnar sensory neuropathy with tendonitis; right forearm excision scar; left thigh graft site scar; right upper arm donor site of skin graft] on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

A clear rationale for all opinions, as well as a discussion of the facts and medical principles involved, would be helpful and of considerable assistance to the Board.  

2. After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim.  If the issue on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should be allowed for response.  



(CONTINUED ON NEXT PAGE)


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


